     Case 2:18-cv-03595-GMS-DMF Document 89 Filed 09/09/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Alexis Gabrielle Dinsbach,                         No. CV-18-03595-PHX-GMS (DMF)
10                  Plaintiff,                           ORDER
11    v.
12    Candice Harris, et al.,
13                  Defendants.
14
15
16          Pending before the Court is a Motion for Sanctions and Notice of Good Faith

17   Conferral filed by Defendants Maricopa County and Penzone (Doc. 81) and Magistrate
18   Deborah M. Fine’s Report and Recommendation (“R&R”) (Doc. 88).                      The R&R

19   recommends that the Court grant the Motion for Sanctions (Doc. 81). The Magistrate

20   Judge advised the parties that they had fourteen days to file objections to the R&R and that
21   failure to file timely objections could be considered a waiver of the right to obtain review
22   of the R&R. Id. at 7 (citing Fed. R. Civ. P. 72(b); United States v. Reyna-Tapia, 328 F.3d

23   1114, 1121 (9th Cir. 2003)).

24          The parties did not file objections, which relieves the Court of its obligation to

25   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149

26   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
27   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
28   determine de novo any part of the magistrate judge’s disposition that has been properly
     Case 2:18-cv-03595-GMS-DMF Document 89 Filed 09/09/20 Page 2 of 2



 1   objected to.”). The Court will accept the R&R and grant the Motion for Sanctions. See 28
 2   U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or modify, in whole
 3   or in part, the findings or recommendations made by the magistrate”); Fed. R. Civ. P.
 4   72(b)(3) (“The district judge may accept, reject, or modify the recommended disposition;
 5   receive further evidence; or return the matter to the magistrate judge with instructions.”).
 6          IT IS ORDERED:
 7          1.     Magistrate Judge Deborah M. Fine’s R&R (Doc. 88) is accepted.
 8          2.     Defendants’ Motion for Sanctions (Doc. 81) is granted pursuant to the
 9   R&R (Doc. 88).
10          Dated this 9th day of September, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
